Citation Nr: 1629105	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO. 14-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right eye disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Appellant had periods of active duty for training and inactive duty for training in the Army National Guard, including an initial period of active duty for training from January 1963 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Appellant's claims.

The issues of entitlement to service connection for a right finger disorder and entitlement to non-service-connected pension benefits have been raised by the record in September 2014 and February 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Appellant does not have a right eye disorder.



CONCLUSION OF LAW

The Appellant does not have a right eye disorder that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished. In this respect, through a July 2012 notice letter, the Appellant received notice of the information and evidence needed to substantiate his claim. Thereafter, the Appellant was afforded the opportunity to respond. Hence, the Board finds that the Appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. The Board also finds that the July 2012 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). In the letter, the RO also notified the Appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned July 2012 notice letter. Further, the Appellant was provided notice regarding an award of an effective date and rating criteria in the July 2012 letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein. To that end, the Appellant's service treatment records, as well as post-service treatment records from private treatment providers, have been obtained and associated with the Appellant's claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case. The Board is aware that no VA examination was provided to the Appellant in conjunction with this claim but notes that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2015). In this case, as discussed below, there is simply no indication that the Appellant experiences a current right eye disorder. As such, VA is not required to afford the Appellant an examination regarding this claim, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). 

Additionally, the Appellant and his representative have both submitted written argument. Otherwise, neither the Appellant nor his representative has alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). 

In adjudicating this claim, the Board must assess the competence and credibility of the Appellant. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an Appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Appellant contends that he has a right eye disorder that is etiologically related to his time in service. He has contended in particular that he developed a right eye disorder as a result of his exposure to "gas training" during his periods of active and inactive duty for training. 

Review of the Appellant's service treatment records reveals that they are silent as to any diagnoses of or complaints of eye or vision problems. At medical examinations conducted at his initial entry into active duty training in December 1961 and again at his June 1963 separation, the Appellant was found to have normal eyes. Similarly, the Appellant made no complaints of eye or vision problems on medical history reports conducted on those occasions. On periodic medical examinations conducted in October 1978, October 1982, and October 1986, the Appellant was found to have normal eyes, and at medical history reports conducted on each such occasion, he denied experiencing any problems with his eyes. Post-service treatment records reflect that the Appellant has been seen on multiple occasions for complaints of various disabilities. However, no treatment provider has assigned any diagnosis of any right eye disorder at any point since the Appellant left the National Guard. The Appellant has also submitted multiple statements in support of this claim, in which he has contended that he developed problems with the vision in his right eye due to "gas training" during service that has continued to the present.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against this claim. The Appellant's service treatment records are silent as to any complaints or diagnoses of any eye problems, and no such diagnoses were made on any report of medical examination. The Appellant made no complaints of any eye problems on any medical history report, as discussed above. Post-service treatment records are similarly silent as to any complaints of or treatment for eye or vision problems.

In this case, the greater weight of the evidence points to the Appellant not having any right eye disorder at any point during the appeal period. Here, considering that there is no mention whatsoever of any eye problems either in the service treatment records or in any of the Appellant's post-service treatment records, either in the way of a subjective complaint or objective clinical finding, the Board finds that the Appellant has not demonstrated a currently diagnosed right eye disorder. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service"). With no persuasive medical evidence of a diagnosed disability, the analysis ends, and service connection for a right eye disorder must be denied. In so finding, the Board acknowledges that, as a layperson, the Appellant is competent to report symptoms capable of lay observation. Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Board finds the Appellant's consistently normal eyes both during service examinations and at separation, as well as the lack of any current diagnosed right eye disability, to be the most probative evidence as to the state of the Appellant's eyes. The Board thus finds that the Appellant's assertion of having a right eye disorder due to service is not persuasive. Absent a currently diagnosed disability, service connection for a right eye disorder is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a right eye disorder is denied.


REMAND

The Appellant contends that he has right and left knee disorders that began either during his initial period of active duty training or while he was on active duty for training and inactive duty for training. Service treatment records reflect that the Appellant was found to have a normal musculoskeletal system at his December 1962 pre-entrance report of medical examination, and he responded "No" when asked at that time if he experienced any knee symptomatology. Similarly, his June 1963 separation reports of medical examination and history were negative for any knee problems, as were periodic medical examinations conducted in November 1966, October 1974,October 1978, and October 1986. However, at August 1982 and October 1982 reports of medical examination, the Appellant was reported to have pain in his left knee, which was noted to have "resolved." Similarly, in the October 1982 report of medical history, the Appellant complained of "some leg pain problems in past 30 days" and was found to have a diagnosis of chondromalacia versus a possible meniscal lesion in the right knee. Post-service treatment records reflect that the Appellant has been diagnosed with bilateral degenerative joint disease in the knees. In statements submitted to VA, the Appellant contends that his current knee problems are related to those documented above, or more generally to the years of "wear and tear" from being required to run during his periods of active duty for training and inactive duty training.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Appellant suffered an injury or disease during active duty for training, or an injury during inactive duty training; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. See 38 C.F.R. §§ 3.6, 3.159(c)(4) (2015). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. The Board further notes that the Appellant is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005). He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a disability that requires medical testing to diagnose. Id.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must remand to obtain VA examination and medical nexus opinion regarding the etiology of the Appellant's claimed right and left knee disorders. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Appellant's claims of service connection for right and left knee disorders.  38 U.S.C.A. § 5103A (West 2014).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. The Appellant must be scheduled for VA examination necessary to determine the nature and etiology of any current right or left knee disorder found to be present. The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Appellant. All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current knee disability had its clinical onset during a period of active duty for training or resulted from an injury during a period of inactive duty for training or is otherwise attributable to such service. The Appellant's August 1982 and October 1982 notations that he had knee pain, as well as the October 1982 differential diagnosis of chondromalacia of the right knee versus a possible meniscal lesion, must be specifically discussed in the context of any negative opinion.

The examiner must thoroughly review the Appellant's claims file, to include a copy of this remand. A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer. Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

2. After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


